Citation Nr: 0404127	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-05 889	)	DATE
	)
	)



THE ISSUE

Whether there is clear and unmistakable error (CUE) in a 
Board decision issued on February 27, 2002, that denied the 
veteran's claim for an effective date prior to February 1, 
1995, for the grant of service connection for hypertension.




REPRESENTATION

Moving party represented by:  The American Legion




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel






INTRODUCTION

The veteran served on active duty from November 1973 to April 
1974 and from April 1975 to June 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion as to CUE in a February 27, 2002, Board 
decision that denied an effective date prior to February 1, 
1995, for a grant of service connection for hypertension.


FINDINGS OF FACT

1.  Entitlement to an effective date prior to February 1, 
1995, was denied by the Board on February 27, 2002.

2.  The February 27, 2002, decision of the Board was 
supported by the facts and law.


CONCLUSION OF LAW

The February 27, 2002, Board decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
2002); 38 C.F.R. §§ 20.1403, 20.1404 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran did not file a claim of service connection for 
hypertension following his service discharge in April 1974 or 
June 1976.  (He did, however, file claims for other 
conditions.)

In July 1989, the veteran submitted a statement, indicating 
his belief that he was service-connected for hypertension.  
The Board, in a June 1991 remand, referred to this statement 
as a claim for service connection and instructed the RO to 
take appropriate action.

In an October 1991 decision, the RO denied the veteran's 
claim of service connection for hypertension.  In a December 
17, 1991, letter, the RO informed the veteran that it denied 
his claim and informed him of his appellate rights.  

In a VA Form 21-4138, the veteran indicated his disagreement 
with the denial of service connection for hypertension.  The 
date stamp purportedly reflects that it was received at the 
Veterans Service Division in March 1992.  (More discussion of 
this matter follows.)

On February 1, 1995, the veteran filed a petition to reopen 
the claim of service connection for hypertension.  In April 
1995, the RO denied the application to reopen the claim, and 
the veteran appealed the decision to the Board.  

In September 2000, the Board determined that the veteran had 
submitted new and material evidence to reopen his claim of 
service connection for hypertension and remanded the claim to 
the RO for additional development and adjudicative actions.

A March 2001 VA examination report shows that the examiner 
reviewed the veteran's service medical records and determined 
that blood pressure readings in February 19, 1976, during 
service, were the earliest manifestations of hypertension.  

In a May 2001 rating decision, the RO granted service 
connection for hypertension and assigned a 10 percent 
evaluation, effective February 1, 1995, the date of his 
application to reopen his claim. 

II.  Legal Analysis

The veteran argues that there was CUE in the February 27, 
2002, Board decision, that denied an effective date prior to 
February 1, 1995, for the grant of service connection for 
hypertension.  The veteran appears to maintain that the 
effective date of his award for service connection for 
hypertension should be July 1989 as there is medical evidence 
establishing a diagnosis at that time, and this is when he 
first filed a claim for service connection.  It is argued 
that the veteran timely filed a notice of disagreement in 
March 1992, to the October 1991 RO decision that denied his 
initial claim of service connection for hypertension. 

CUE is a very specific and rare kind of error.  38 C.F.R. § 
20.1403(a).  It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Id.

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400(a), 20.1401(b).  In 
order to prevail on such a motion, it must be established 
that there was an error in the Board's adjudication, and that 
the error was such that, had it not been made, the outcome of 
the adjudication would have been manifestly different.  38 
C.F.R. § 20.1403(c).  If it is not clear that a different 
result would have ensued, the error complained of cannot be 
"clear and unmistakable."  Id.  A disagreement with how the 
Board weighed or evaluated the facts in a particular case is 
not CUE.  38 C.F.R. § 20.1403(d)(3).

If a party wishes to have a motion for CUE considered on the 
merits, he must set forth clearly and specifically the 
alleged error of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  38 C.F.R. § 20.1404(b).  Non-specific allegations of 
failure to follow regulations or failure to give due process, 
or any other general, non-specific allegations of error, are 
insufficient to satisfy these requirements, Id., and motions 
that fail to satisfy these requirements may be dismissed 
without prejudice to re-filing.  See Disabled American 
Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) 
(invalidating 38 C.F.R. § 20.1404(b) to the extent that it 
allowed insufficiently pled motions to be denied without 
further opportunity to re-file).

In the instant case, it is noted that the February 2002 Board 
decision considered whether the October 1991 RO decision, 
which initially denied service connection for hypertension, 
was final.  The Board concluded that the October 1991 RO 
decision was not timely appealed.  It was pointed out that 
the veteran was duly notified of the October 1991 
determination in a December 1991 letter.  The Board then 
weighed all the evidence of record at that time, including a 
VA Form 21-4138 from the veteran which purported his 
disagreement with the denial of service connection for 
hypertension.  This statement has an irregular date stamp 
which notes its receipt at the Veterans Service Division, San 
Antonio, Texas, in March 1992.  Significantly, the "2" of 
1992 is in a different font.  Further, it is notable that the 
VA Form used by the veteran was not existence until April 
1994, well after its purported date of receipt at the RO in 
March 1992.  (Similar discrepancies appear throughout the 
claims folder.)  In addition, the VA Form 21-4138 is not 
filed among other documents which were received at the RO in 
March 1992, but was rather sent to the RO on a countless 
number of occasions well after his appeal expired in December 
1992.  

It is acknowledged that a discussion regarding the March 1992 
statement does not appear in the February 2002 Board 
decision.  In Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 
2000), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that "absent specific evidence 
indicating otherwise, all evidence contained in the record at 
the time of the RO's determination . . . must be presumed to 
have been reviewed by the Department of Veterans Affairs, and 
no further proof of such review is needed."  The Federal 
Circuit explicitly rejected the view that all evidence must 
be discussed.  Rather, it was held that an adequate "review" 
of the record did not require an explanation of the impact or 
lack thereof of every piece of evidence of record.  As such, 
the failure to discuss the veteran's "March 1992" statement 
does not constitute CUE in the February 2002 Board decision.  

The Board indicated, in its February 2002 decision, that the 
veteran failed to file a petition to reopen his claim of 
service connection between December 1991 (the date he was 
notified of the initial adverse determination) and February 
1, 1995.  Further, the Board indicated that there were no VA 
treatment records during the period in question which could 
serve as a petition to reopen.  Given the aforementioned, it 
was essentially concluded that the veteran's February 1, 
1995, application was the earliest application to reopen, 
following the RO's October 1991 denial of his claim.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later") (emphasis added)).  

Although not specifically mentioned in the Board decision, a 
slew of statements from the veteran in 1993 and 1994 reflect 
his general argument that his tension headaches was more 
disabling than evaluated and that high blood pressure 
readings were related manifestations.  It is noted that such 
arguments were apparently made in support of a higher rating 
and an earlier effective date for service-connected tension 
headaches, not in support of a petition to reopen a claim for 
service connection for hypertension.  It is further noted 
that some statements on file reflect unsupported allegations 
that VA tampered with medical evidence relating to 
hypertension.  Similarly, such statements, do not constitute 
an earlier petition to reopen a claim of service connection 
for hypertension.  Any failure on the part of the Board to 
discuss the aforementioned statements does not constitute 
CUE.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000).

After a careful review of the evidence of record, the Board 
concludes that the veteran has set forth a specific 
allegation of error as to the February 2002, Board decision.  
His allegation of error is that his award of service 
connection for hypertension should be retroactive to July 10, 
1989, as there is an original claim for such and that he 
timely filed a notice of disagreement with the October 1991 
decision that initially denied service connection.  Stated 
differently, if there had been a failure to recognize a 
pending notice of disagreement (NOD), such would constitute 
error and could effect the ultimate outcome.  Therefore, the 
pleading requirements are met.  However, the VA and Board are 
not under an obligation to accept an after-the-fact altered 
document as proof that there had been error or that there was 
a pending NOD.  Once the pleading requirements are met, there 
is an obligation to review the record and determine whether 
such error did occur.  The prior decision that there had been 
a final decision (thus no timely NOD) was correct.  The 
purported NOD was submitted after the fact, was untimely, was 
altered, and provides no basis for disturbing the prior 
decision.  

The veteran has not provided reasons as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result of the previous 
adjudication would have been manifestly different but for an 
error.  38 C.F.R. § 20.1403(d)(3).  In deciding this motion, 
the Board has considered the applicability of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note; Holliday v. Principi, 14 Vet. App. 280 
(2001).  The Court, however, has held that the VCAA is not 
applicable to motions for revision of a Board decision on the 
grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  





ORDER

The motion for CUE in a February 27, 2002, decision is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued


How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2




